Citation Nr: 1507214	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-05 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's hearing loss is etiologically related to in-service noise exposure.  



CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hearing loss.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran asserts that his hearing loss began during service.  He was exposed to loud gunfire aboard a navy ship.  The Veteran's service treatment records (STRs) are negative for hearing loss; however, the Veteran's discharge examination notes that the Veteran was only provided with a whispered voice test at that time.   

The Veteran is certainly competent to notice a loss of hearing.  To warrant service connection, however, there must be a current diagnosis of hearing loss for VA purposes, which is defined at 38 C.F.R. § 3.385.  

Results from an October 2010 VA audiology examination reveal bilateral hearing loss for VA purposes.  See October 2010 VA examination report audiogram and speech recognition scores.  The VA examiner, however, could not provide an opinion as to the likely etiology of the hearing loss without resorting to speculation because the Veteran's whispered voice testing at discharge was normal.  Nonetheless, the examiner did note that the whispered voice test is known to be unreliable because it is insensitive to high frequency loss.  

The Veteran was also diagnosed with tinnitus, and the VA examiner opined that his tinnitus was, as likely as not, related to his noise exposure in service.  

The Veteran argues that the same noise that caused his service-connected tinnitus also caused his hearing loss.  

At his video conference hearing in August 2013, the Veteran testified that he was examined by his brother, an Ear, Nose, and Throat (ENT) doctor, before and after service.  The Veteran's wife recalled that the Veteran complained of hearing loss the same year that he was discharged from service.  She testified that the Veteran went to his brother's ENT office that same year, in 1967.  

The Veteran also testified that he had some recreational noise exposure from hunting, but also noted that he did not start hunting until over ten years after he got out of service and he was already "deaf as a doornail" by then.  

Subsequent to the hearing, the Veteran submitted additional evidence in support of his claim with a waiver of review by the Agency of Original Jurisdiction.  The evidence consists of a September 2013 statement prepared by the Veteran's brother and ENT, Dr. R.C., M.D.  He reported that he tested the Veteran's hearing prior to active service and then again after his tour of duty.  Dr. R.C. found that the Veteran had normal hearing before entering service and a significant loss of hearing in the high frequencies after service and concluded that gunfire had caused the hearing loss.  Dr. R.C. also noted that he could not provide the records of this testing because they had been destroyed.   

In summary, the evidence in this case consists of the credible testimony of the Veteran and his wife, as well as the competent medical opinion from an ENT who tested the Veteran's hearing before service and after service; and, who noted a definite hearing loss after service compared with the level of hearing prior to entering service.  Although the ENT who tested the Veteran's hearing before and after service is his brother, he is a qualified medical professional with expertise in otolaryngology.  Moreover, there is no reason to doubt his credibility.  

While the discharge examination showed normal hearing on a whispered voice test, the VA examiner noted that such tests are unreliable because they are insensitive to high frequency loss.  Moreover, the fact that the VA examiner in October 2010 was unable to provide a medical opinion as to the etiology of the Veteran's hearing loss without resorting to speculation, does not weigh against the claim.  It is merely neutral evidence that neither supports nor contradicts the Veteran's claim.  

The credible and competent reports of the onset of hearing loss during service, as well as the competent and credible statement from the ENT who tested the Veteran's hearing contemporaneous in time with his service is highly probative evidence.  Therefore, the Board finds that service connection for bilateral hearing loss is warranted.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


